Appeal from an award to be paid from the fund for reopened cases under section 25-a. Claimant was injured on January 10, 1934. An award was made for three and a half weeks disability ending June 18, 1934, and the case was closed on September 5, 1935. Case was reopened February 27, 1942. Section 123 of the Workmen’s Compensation Law does not apply because at the earlier hearing an award was made. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Hill, P. J., Brewster, Foster, Bussell and Deyo, JJ.